1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     MARTIN SALAZAR CASTRO,                           Case No. 2:16-cv-01237-MMD-GWF

7                                      Petitioner,                    ORDER
             v.
8
      DWIGHT NEVEN, et al.,
9
                                   Respondents.
10

11          Petitioner Martin Salazar Castro’s pro se 28 U.S.C. § 2254 habeas corpus petition
12   is briefed and ready for final disposition on the merits (see ECF Nos. 7, 32). Castro filed
13   a motion for appointment of counsel on August 26, 2019 (ECF No. 35). Castro argues
14   that an attorney would assist him in presenting the issues, that the inmate who previously
15   assisted him is no longer available, and that he only has an eighth-grade education.
16   However, as noted, briefing has concluded in this case. There is no basis to appoint
17   counsel at this late stage of litigation. Accordingly, the motion for counsel is denied.
18          It is therefore ordered that petitioner’s motion for appointment of counsel (ECF No.
19   35) is denied.
20          DATED THIS 10th day of September 2019.
21

22                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
